Citation Nr: 0738316	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-31 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for post-traumatic 
changes of the left humeral head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel




INTRODUCTION

The appellant has unverified active duty service from July 
1975 to January 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form-9, which was submitted in September 2005, the 
appellant requested a Board hearing at the RO.  Thereafter, 
in a November 2005 statement, the appellant specified that he 
wanted a videoconference hearing.  In a letter dated March 1, 
2006, the RO informed the appellant that a hearing had been 
scheduled for March 28, 2006, at the Newark RO.  On March 7, 
2006, the RO received a statement from the appellant 
indicating that he would appear at the hearing.  On March 28, 
2006, the Board received a motion from the appellant's 
representative, the Disabled American Veterans (DAV), stating 
that time had not been afforded for DAV to review the file 
prior to the hearing.  The motion therefore requested that 
the hearing be postponed and rescheduled as a Travel Board 
hearing to allow the appellant's representative time to 
prepare the case for a hearing.  No action was taken with 
respect to this motion.  On December 3, 2007, the appellant's 
representative filed a motion for remand in order for a 
Travel Board Hearing to be scheduled.

In view of the appellant's continued desire to have a Travel 
Board Hearing, he should be afforded another opportunity to 
attend such a hearing.  38 C.F.R. § 20.704.

Accordingly, the case is REMANDED to the RO, via the AMC in 
Washington, DC, for the following action:

The appellant should be scheduled for a 
Travel Board hearing in accordance with 
the docket number of his appeal.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



